 In theMatter of STAR DYERS&CLEANERS,INC.,andAMALGAMATEDCLOTHING WORKERS OF AMERICA, LOCAL 395Case No. 2-B-4054.-Decided November 8, 1943Mr. Fred Eichmcswn,of Union City, N. J., for the Company.Mr. David M. Schlossberg,of New York City, for the Amalgamated.Mr. Morris G. Tusher,of New York City, for the International.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Clothing Workers ofAmerica, Local 395, herein called the Amalgamated, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Star Dyers & Cleaners, Inc., Union City, New Jersey,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing.Pursuant to due notice, said hear-ing was held on August 16, 1943, and September 23, 1943, at UnionCity, New Jersey, before Martin I. Rose and Richard J. Hickey, TrialExaminers.The Company, the Amalgamated, and InternationalAssociation of Cleaning & Dye House Workers, Local #4, A. F. of L.,herein called the International, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiners'rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStar Cleaners& Dyers, Inc., a New Jerseycorporation,has its prin-cipal officeand place ofbusiness inUnion City, New Jersey.The53 N. L.R B., No. 91.514 STAR DYERS&CLEANERS,INC.515Company is engaged in the wholesale and retail garment cleaning anddyeing business.During the year 1942,the Company's purchases ofraw materials,consisting principally of oil,solvents,and chemicalsused in cleaning and dyeing,amounted to about$10,000,25 percent ofwhich was shipped to the plant in Union City from places outside theState of New Jersey.During the same period of time the Company'stotal business amounted to approximately$77,000, about 40 percent ofwhich represents work performed on garments which were shipped topoints outside the State bf New Jersey.During this period the Com-pany owned and operated several trucks which made regular tripsbetween Union City and NewYork City, bringingand returninggarments for processing.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, Local 395, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.International Association of Cleaning & Dye House Workers, Local#4, affiliated with the American Federation of Labor, is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about July 14, 1941, a contract was entered into between theCompany and the International for the term of 1 year. Said contractcontained a closed-shop provision and a clause which provided for auto-matic renewal of the contract from year to year unless written noticeof cancellation was given by either party 30 days prior to the expira-tion date.On June 11, 1942, the Company notified the International ofits intention to terminate the contract.Thereafter, by written agree-ment, the parties agreed to extend the term of their contract to August13, 1943.The International alleges that by subsequent oral agree-ments the parties continued the contract for 30-day periods untilNovember 1942, when they orally agreed to permit the renewal clauseof the contract to take effect, thus extending the life of their contractto July 1943.No notice of cancellation having been given by eitherparty prior to the expiration date in July 1943, the Internationalcontends that the contract thereby automatically renewed itself forthe period of another year, to July 1944, and thus constitutes a barto a present election.The Company's counsel testified.that there wasno agreement to renew the contract, either in writing or orally, be-yond November 1942.Uncontradicted evidence shows that the Amal- 516DECISIONSOF NATIONALLABOR RELATIONS BOARDgamated requested recognition as the collective bargaining representa-tive of the Company's employees, which the Company refused, betweenMay 25 and 30, 1943.We find it unnecessary to resolve the conflict in testimony.Assum-,ing the contract to have been validly renewed to July 1943, both theAmalgamated's request for recognition and the filing of its petitionoccurred prior to the date on which the automatic renewal clause ofthe contract could take effect.We, therefore, find that the contractand its purported' renewals do. not constitute a bar to a presentdetermination of representatives.A statement of the Regional Director, introduced into evidence atthe hearing, and a statement made by one of the Trial Examinersduring the course of the hearing, indicate that the Amalgamated rep-resents a substantial number of employees in the unit hereinafterfound appropriate.:,the representation of employees of the Company, within the mean=ing of Section 9 (c) and Section-2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that the appropriate unit should consist of. allemployees at the Company's Union City plant, including the engineer,benziners, pressers, spotters, and the boilerman, but excluding thestore girl, employees of the commission drivers,2 clerical and super-visory employees.The parties disagree only as to two classifica-tions, i. e., house drivers and commission drivers.The Amalgainatedwould include both categories of employees within the unit; the In-ternational would exclude them both; the Company expressed noposition as to the former but would exclude the latter.House drivers:In the course of its business, the Company trans-ports garments from tailor shops to the plant where they are cleanedor dyed and then returned. This function is performed by severalhouse drivers who operate company-owned trucks. In addition t0acting as chauffeurs, the house drivers, from time to time, performsuch activities in the plant proper, as they are directed to, do. HouseThe Regional Director reported that the Amalgamated submitted 13 initiation cards, 8of which bore the names of persons listed on the Company's pay roll of June 21, 1943,which contained the names of 13 employees in the alleged appropriate unit. 'All 8 cardsbore apparently genuine original signatures and were dated in June 1943.,-The International submitted no evidence of representationland relies upon its closed-shop agreement to show its interest in this proceeding.2 Because of his inability to drive a truck,one, commission driver,employs a helper forthat purpose.In addition,some of the commisson drivers employ part-time helpers, forthe most part school boys, who assist them at irregular intervals.The parties agree thatall these individuals should be excluded from the appropriate unit. STAR DYERS & CLEANERS, INC.517drivers are subject wholly to the Company's control and are paidon a -combination salary and commission basis.The International seeks the exclusion of house drivers on theground that its contract with the Company has always omitted them.This is so, the International alleges, because truck drivers are underthe jurisdiction: of another affiliated union of the American Federa-tion of Labor.However, the Amalgamated 'does accept truck driverssuch as these into its membership and has contracts in the industrywhich cover them.Even though the house drivers are not part ofthe contract unit, nevertheless their wages, working conditions, andterms of employment are entirely controlled by the Company. Un-der'these circumstances, we shall include house drivers in the plant-wide unit.Commission drivers:The Company has six commission drivers, allof whom have regular routes of tailor shops which they service inthe same manner as house drivers.They operate their own trucksand pay all expenses incidental thereto.Once a week the Companydebits each commission driver for the cost of processing the garmentshe has brought to the plant.The commission drivers in turn col-lect a higher price from the tailors and retain the difference as theirown compensation.After deducting operating expenses, commis-sion drivers usually average $10 or more per week over the housedrivers.The Company does not fix the working conditions of thecommission drivers as it does for house drivers.Moreover, aside fromsorting their garments in the plant so as to facilitate rapid deliveryto the tailors, commission drivers spend all their time away fromthe plant. In view of the substantial dissimilarity between the com-mission drivers, and the house drivers and production and mainte-nance employees, with respect to methods of compensation, hours,and working conditions, we are of the opinion that their interests incollective bargaining are not sufficiently akin to warrant their mergerin a single unit.We-shall, accordingly, exclude commission driversfrom the appropriate unit.We find that all employees of the Company at the Union Cityplant, including house drivers, the engineer, benziners, pressers, spot-ters, and the boilerman, but excluding the store girl, commissiondrivers, employees of the commission drivers, clerical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act. -518DECISIONSOF NATIONALLABOR RELATIONS BOARD,V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representatiofi whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDinzcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Star Dyers, &Cleaners, Inc.. Union City, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byAmalgamated Clothing Workers of America, Local 395, affiliatedwith the Congress of Industrial Organizations, or by InternationalAssociation of Cleaning & Dye House Workers, Local #4, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.